Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered April 16, 1982, convicting him of manslaughter in the first degree, attempted assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*404Judgment affirmed.
The defendant contends that the trial court erroneously instructed the jury to apply an objective "ordinary reasonable person” standard in considering the issue of justification. A review of the challenged charge, however, indicates that the instructions to the jury on the defense of justification were not erroneous (see, People v Goetz, 68 NY2d 96).
We have considered the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Mangano, Lawrence and Eiber, JJ., concur.